DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Request for Continued Examination (RCE) filed May 5, 2021.

Allowable Subject Matter
Claims 21-41 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the independent claims, such as the configuration of elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The following patents are cited to further show the state of the art with respect to 3D processors:
Barowski et al. (US 2011/0131391 A1)	Barth (US 2012/0313263 A1)
Best et al. (US 8,233,303 B2)		Byeon et al. (US 2012/0119357 A1)
Choi et al. (US 2012/0170345 A1)	Chung (US 8,223,524 B2)
Evans et al. (US 2017/0194309 A1)	Foster, Sr. et al. (US 9,076,770 B2)
Goodnow et al. (US 9,230,940 B2)	Grobelny et al. (US 8,987,066 B2)
Hess et al. (US 2010/0261159 A1)        Huppenthal et al. (US 2003/0102495 A1)
Jeon et al. (US 2014/0285253 A1)	Jin et al. (US 8,223,523 B2)
Kang et al. (US 8,885,380 B2)		Keeth et al. (US 9,484,326 B2)
Ko et al. (US 2013/0321074 A1)		Lee (US 2013/0021866 A1)
Lee (US 8,552,569 B2)			Losavio et al. (US 8,228,684 B2)
McLaren et al. (US 8,059,443 B2)		Ngai (US 9,030,253 B1)
Riho (US 2011/0026293 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




IMS
June 1, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822